Citation Nr: 1039031	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in December 2007, a statement of the 
case was issued in May 2008, and a substantive appeal was 
received in July 2008.

The Veteran testified at a Board hearing before the undersigned 
Veterans Law Judge in July 2010; a transcript of this proceeding 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

In this case, the Veteran contends that he acquired hepatitis C 
during his active duty service.  Specifically, the Veteran 
contends that he contracted hepatitis C while receiving 
immunization shots administered by air gun.  The Veteran further 
contends that his hepatitis C was not diagnosed during his active 
duty service because it was not recognized or tested for at that 
time, and that it may have been misidentified as hepatitis B.

During the July 2010 Board hearing, the Veteran testified that he 
experienced many symptoms of hepatitis C during his active duty 
service.  The Veteran's symptoms included night sweats, weight 
loss, fatigue, tachycardia, flu-like symptoms, and generally not 
feeling good.

The Veteran's service treatment records document complaints of 
and treatment for fatigue, sweating, increased blood pressure, 
and flu-like symptoms.  Service treatment records from December 
1986 document that the Veteran was exposed to hepatitis B.  A 
July 1987 record documents that the hepatitis B antigen had been 
eliminated from the Veteran's body.

A November 2009 VA treatment record documents that the Veteran 
has a current diagnosis of hepatitis C.

In December 2007, the Veteran submitted documents supporting the 
contention that hepatitis C can be transmitted by jet air guns.

The Board notes that the Veteran has not been afforded a VA 
medical examination to assess the nature and etiology of his 
claimed hepatitis C.  In this regard, VA has a duty to assist 
claimants in the development of facts pertinent to their claims 
and VA must accomplish additional development of the evidence if 
the record currently before it is inadequate.  38 U.S.C.A. 
§ 5103A.

The Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  
Therefore, the Board finds that a VA examination and medical 
opinion, which is clearly based on full consideration of the 
Veteran's documented medical history and assertions and which is 
supported by a clearly stated rationale, is needed to resolve the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the 
Board has a duty to remand a case if further evidence or 
clarification of the evidence is essential for a proper appellate 
decision); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Furthermore, the Board notes that the Veteran testified 
during the July 2010 Board hearing that he would be willing to 
report to such examination.

In addition, the Board notes that the most recent VA outpatient 
treatment record is from November 2009.  In light of the need to 
return the case for additional development and in order to afford 
the Veteran every consideration with his appeal, the Board 
believes it appropriate to obtain any missing VA treatment 
records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Lastly, the Board notes that additional evidence was received 
since the November 2009 supplemental statement of the case.  This 
evidence will undergo preliminary review by the AMC/RO during the 
course of the remand actions directed below. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed hepatitis 
C.  It is imperative that the claims folder 
be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed hepatitis C is 
causally related to his active duty 
service or any incident therein?  The 
examiner should discuss, as applicable, 
the significance of any possible hepatitis 
C symptoms during service, various shown 
risk factors (to specifically including 
due to immunization shots administered by 
air gun), and the claimed possible 
misdiagnosis of hepatitis B during service 
as opposed to hepatitis C. 

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  

3.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.

4.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

